DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 08/21/2020 . As directed by the amendment: claims 1 and 5-10 have been amended, no claims has been cancelled nor added.  Thus, claims 1-11 are presently pending in this application.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0020, “Leur locks” should read –Luer locks-
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further plurality of fluid delivery tubes of claim 8 must be shown or the feature(s) canceled from the claim(s). The drawings show a drainage tube and a plurality of fluid drainage tubes, but does not show a system comprising a drainage tube and a fluid delivery tube, and further comprising a plurality of fluid delivery tubes.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Objections
Claim 9 is objected to because of the following informalities:    
In claim 9, “each of said drainage tubes and said plurality of fluid delivery tubes is fixedly attached to the exterior surface” should read -each of said drainage tube and said plurality of fluid delivery tubes are fixedly attached to the exterior surface-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “drainage tubes”. While claim 1 recites the limitation of “a drainage tube”, there is insufficient antecedent basis for multiple drainage tubes. For the purpose of examination, as the specification does not disclose multiple drainage tube, the claim will be interpreted as -wherein each of said drainage tube
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidlin (EP 2425870 A1).
Regarding claim 1, Schmidlin discloses a catheter tubing device assembly (fig. 1, multi-lumen extension 10, see paragraph 0015 of translation, “The proximal end of the multi-lumen extension is intended to be attached to a catheter”) comprising:
a drainage tube 12a having an exterior surface (fig. 1, lumen extension 12a inherently has an exterior surface), a first end 18, and a second end 14 (fig. 1, distal end 14 and proximal end 18)
a first drainage tube connector 24’ and a second drainage tube connector 22’, wherein said first end of said drainage tube is attached to said first drainage tube connector, and said second end of said drainage tube is connected to said second drainage tube connector (fig. 1, 
a fluid delivery tube 12b having an exterior surface, a first end 18, and a second end 14 (fig. 1, lumen extension 12b inherently has an exterior surface, and has a distal end 14 and proximal end 18), and
a first fluid delivery tube connector 24’ and second fluid delivery tube connector 22’, wherein said first end of said fluid delivery tube is attached to said first fluid delivery tube connector, and said second end of said fluid delivery tube is connected to said second fluid delivery tube connector (fig. 1, male Luer connector 22’ attached to distal end 14, and female Luer connector 24’ on proximal end 18);
wherein a portion of the exterior surface of said drainage tube 12a is fixedly attached to a portion of the exterior surface of said fluid delivery tube 12b to form an attachment portion 28, 28’ such that said drainage tube and said fluid delivery tube form a bundle (fig. 1, attachment 28 at line-shaped contact section 28’)
Regarding claim 2, Schmidlin discloses wherein the first drainage tube connector is operable to attach to a drainage lumen of a catheter (see paragraph 0015 of translation, “The proximal end of the multi-lumen extension is intended to be attached to a catheter
Regarding claim 3, Schmidlin discloses wherein the first delivery tube connector is operable to attach to a fluid delivery lumen of a catheter (fig. 1, female Luer-lock connector 24’ is operable to attach to a fluid delivery lumen when there is a corresponding male Luer-lock connector on the fluid delivery lumen of the catheter), and the second fluid delivery tube connector is operable to attach to an assembly holding fluid to be delivered (see translation, paragraph 0034, “Optionally, the individual lumen 12 may be connected to a medical source (not shown), such as an infusion pump or an infusion bag, by means of this male Luer-lock connector 22’”).
Regarding claim 4, Schmidlin discloses wherein the connectors are pressurized male/female Luer locks (fig. 1, male Luer-lock 22’, female Luer-lock 24’). [NOTE: applicant  discloses in the specification that the tube connectors are selected form a group of pressurized connectors including male/female locking mechanisms, such as Luer locks, see application specification, paragraph 0020]
Regarding claim 6, Schmidlin discloses wherein each tube in the assembly further comprises an upper portion 20 between the first end and the attachment portion and a lower portion 16 between the second end and the attachment portion (fig. 1, distal end region 16 between attachment 28 and distal end 14, and proximal end region 20 between attachment 28 and proximal end 18).
Regarding claim 8, Schmidlin discloses a device further comprising a plurality of fluid delivery tubes (see translation, paragraph 0021, “In a further preferred embodiment according to the invention, the multi-lumen extension comprises at least three, preferably three to five, single lumen extensions”, fig. 3, lumen 12b is a fluid delivery tube, and lumens 12c, 12d, and 12e are a further plurality of fluid delivery tubes), wherein each fluid delivery tube of said plurality of fluid delivery tubes comprises an exterior surface, a first end 18, a second end 14, 
Regarding claim 9, Schmidlin discloses wherein a portion of the exterior surface of each of said drainage tube and said plurality of fluid delivery tubes is fixedly attached to the exterior surface of at least one other tube of said drainage tube and said plurality of fluid delivery tubes to form an attachment portion (fig. 1, lumens 12a and 12b attached by top attachment 28, and lumens 12b and 12c attached by bottom attachment 28)
Regarding claim 10, Schmidlin discloses wherein each of said tubes in the assembly further comprises an upper portion 20 disposed between the first end and the attachment portion and a lower portion 16 between the second end and the attachment portion (fig. 1, lumens 12a, 12b, and 12c each have distal end region 16 and proximal end region 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin in view of Pinchuk (US 20130165905).
Regarding claim 5, Schmidlin discloses wherein the drainage tube further comprises a drainage tube diameter (fig. 2, inner diameter 46 of lumen 12a), and wherein the fluid delivery 
However, multi-lumen catheters known in the art typically have the drainage lumen be the largest of the plurality of lumens, as seen in Pin chuck (fig. 10, drainage lumen 1120 larger than inflation lumen 1130, see paragraph 0009). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drainage tube diameter disclosed in Schmidlin to be larger than the fluid delivery tube diameter, as suggested by Pinchuk, for the purpose of providing a sufficient size for fluid to leave the drainage port of the multi-lumen catheter, and since cooperating parts (i.e., the drainage lumen of the catheter and the corresponding tubing) should be sized to cooperate with each other.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin in view of Vanden (US 5857961)
Regarding claims 7 and 11, Schmidlin is silent to wherein a length of the upper portion is greater than a length of the lower portion.
However, Vanden appears to teach a tubing system for a medical device (fig. 1, proximal portion 92, bundle segments 94 and 96, and irrigation tube segment 84 combined at hub member 82, connecting to connector 70 of the instrument 10) wherein a length of the upper portion 92 is greater than a length of the lower portion (see annotated fig. 1 below).

    PNG
    media_image1.png
    621
    745
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the upper portion disclosed in Schmidlin to have a greater length than the lower portion, as taught and suggested by Vanden, for the purpose of providing a suitable means of allowing a larger degree of freedom for the operating end of the assembly, thereby allowing the user to more easily maneuver the device
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vela (US 4364383) discloses a catheter system comprising a roller clamp.
Spohn (US 8361040 B2) discloses a catheter system with a tubing bundle combined at a clip, whose length can be adjusted on either side of the clip.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785